Citation Nr: 1821090	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus to include as secondary to sarcoidosis.

2.  Entitlement to service connection for right ear hearing loss to include as secondary to sarcoidosis.

3.  Entitlement to service connection for cervical strain with degenerative disc disease (claimed as neck condition with arthritis) as secondary to sarcoidosis.

4.  Entitlement to service connection for arthritis (claimed as chronic joint condition) to include secondary to sarcoidosis.

5.  Entitlement to service connection for chronic bronchitis claimed as due to asbestos exposure and to include as secondary to sarcoidosis.

6.  Entitlement to service connection for tuberculosis exposure.

7.  Entitlement to service connection for a bilateral shoulder condition with bursitis and arthritis as secondary to sarcoidosis. 

8.  Entitlement to service connection for a bilateral eye condition (claimed as eye condition, left eye cataract/iritis).  

9.  Entitlement to service connection for bilateral hip condition with arthritis as secondary to sarcoidosis. 

10.  Entitlement to service connection for migraine headaches.

11.  Entitlement to service connection for tendonitis, bilateral of the hands and wrists as secondary to sarcoidosis.  

12.  Entitlement to service connection for a chronic sleep disorder condition.  

13.  Entitlement to service connection for depression as secondary to sarcoidosis. 

14.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

A Notice of Disagreement was received in May 2012.  In February 2014, a Statement of the Case was issued, and, in March of that year, the Veteran filed his substantive appeal (via a VA Form 9). 

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a respiratory disorder, entitlement to service connection for pes planus to include as secondary to sarcoidosis and entitlement to service connection for bronchitis as due to asbestos exposure and secondary to sarcoidosis are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to service connection for tuberculosis exposure.

2.  In November 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to service connection for migraine headaches.

3.  In November 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to service connection for a chronic sleep disorder to include sleep apnea.

4.  Right ear hearing loss for VA purposes is not shown.  

5.  The most probative evidence of record shows that the Veteran's cervical spine strain with degenerative disc disease is not related to or aggravated by his service connected sarcoidosis.  

6.  The Veteran does not have arthritis of all the joints that is related to his service connected sarcoidosis.  

7.  The Veteran does not have a current diagnosis of a bilateral shoulder condition with bursitis.  

8.  The Veteran does not have a current diagnosis of an eye condition.  

9.  The most probative evidence of record shows that the Veteran's hip disorder is not related to or aggravated by his service connected sarcoidosis.  

10.  The Veteran does not have a current diagnosis of wrist tendonitis.  

11.  The Veteran does not have a current diagnosis of depression. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal concerning the matter of entitlement to service connection for tuberculosis exposure have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the substantive appeal concerning the matter of entitlement to service connection for migraine headaches have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the substantive appeal concerning the matter of entitlement to service connection for a chronic sleep disorder to include sleep apnea have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  Right ear hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

5.  The criteria for entitlement to service connection for a cervical strain have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).

6.  The criteria for entitlement to service connection for arthritis have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).

7.  The criteria for entitlement to service connection for a bilateral shoulder condition with bursitis have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).

8.  The criteria for entitlement to service connection for a bilateral eye condition have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).

9.  The criteria for entitlement to service connection for bilateral hip condition with arthritis have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).

10.  The criteria for entitlement to service connection for tendonitis, bilateral of the hands and wrists have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).

11.  The criteria for entitlement to service connection for depression as secondary to sarcoidosis have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

 Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506   (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448  (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim. 38 C.F.R. § 3.303 (b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309 (a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37  (Fed. Cir. 2013). 

 The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation"). 

Hearing loss disability is defined by regulation. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.




III.  SERVICE CONNECTION

Right ear hearing loss 

The Veteran does not have a current diagnosis of hearing loss for VA purposes in the right ear.  The following are the Veteran's test results for his hearing both during and after service:

On the October 31, 1974 enlistment examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

0
LEFT
10
0
0

0

On the September 7, 1978 examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
5
5
LEFT
20
10
10
10
60

On the October 26, 1978 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
55

On the September 26, 1986 Pine Bluff Arsenal examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
15
LEFT
15
5
0
5
60

On the February 4, 1988 Pine Bluff Arsenal examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
5
0
0
0
5

On the January 9, 1989 Pine Bluff Arsenal examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
10
0
5
5
60

On the January 3, 1990 audiogram, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
65


On the January 8, 1991 Pine Bluff Arsenal examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
0
0
0
10
65

On the January 23, 1992 audiogram, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
10
5
10
60

On the January 21, 1993 audiogram, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
10
5
5
20
15

On the January 21, 1994 audiogram, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
10
10
5
10
100+


On the November 28, 1994 Pine Bluff Arsenal examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
15
LEFT
10
0
5
15
65

On the January 18, 1995 audiogram, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
5
0
0
5
55

The Veteran's speech discrimination test showed results of 100 percent in the right ear and 92 percent in the left ear.  

On the January 24, 1995 audiogram, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
10
LEFT
0
0
0
10
60

On the December 2010 Compensation and Pension examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
30
LEFT
5
5
10
45
65
			
The Veteran's CNC speech recognition scores were 100 percent for both ears.  

Moreover, with regard to the right ear, the Veteran has never had, during service, or at the current time, right ear hearing loss disability as contemplated by 38 C.F.R. § 3.385.  The Court has stated that the 38 C.F.R. § 3.385 "prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected."  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Therefore, the Board finds that in considering the most probative evidence of record, hearing loss in the right ear was not shown during service or within one year of discharge.  The Veteran does not have current right ear hearing loss under 38 C.F.R. § 3.385.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Cervical strain 

During the Veteran's November 2016 hearing, the Veteran clarified that he is claiming that his cervical strain occurred as secondary to his service connected sarcoidosis.  The Veteran reported that he is not receiving treatment for his neck, but that he believes that his upper spine is related to the issues in his lower spine.  The Veteran underwent a Compensation and Pension examination in December 2010.  A December 2010 x-ray showed degenerative disc disease at the C5-6 level.   The examiner conducted a physical examination, and opined that it is less likely than not that the Veteran's cervical strain with degenerative disc disease is related to the Veteran's sarcoidosis.  The examiner provided a thorough review of the Veteran's medical history and noted that the Veteran was shown to be asymptomatic for sarcoidosis since service, and has had no recurrence.  The examiner cited a chest x-ray from 1976 that showed resolution of the sarcoidosis, and noted that the Veteran has had no treatment since then for sarcoidosis, and that there is no history of involvement in other parts of the Veteran's body.  

The VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board assigns this opinion great probative weight, as it was based on examination of the Veteran, the Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board has considered the Veteran's own opinion that his cervical spine disability is related to his service connected sarcoidosis.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's cervical spine disability is not related to his sarcoidosis.  Accordingly, service connection as claimed on a secondary basis is not warranted.  

Arthritis 

The Veteran testified that he believes that his arthritis is secondary to his service connected sarcoidosis during his November 2016 Board hearing.  The Veteran's representative stated that sarcoidosis is systemic, affecting the organs or any system in the body.   The Veteran underwent a December 2010 compensation and pension examination, during which the examiner stated that the Veteran has never been diagnosed with arthritis in any of his joints, but that the Veteran complains of pain in his joints.  The first required criterion of secondary service connection is a current diagnosis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Because the Veteran does not have a current diagnosis of arthritis of all his joints, the Veteran does not qualify for secondary service connection, and the claim must be denied.  

The Board notes that the Veteran was specifically diagnosed with degenerative disc disease in his cervical spine, however the December 2010 Examiner specified that the degenerative disc disease of the cervical spine was not related to the Veteran's sarcoidosis, and without a medical nexus or diagnosis of arthritis in the Veteran's joints, the Veteran's claim for arthritis must be denied.  The Board also notes that the Veteran has degenerative changes in both knees for which he is already service connected.  The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  For the reasons stated above, the claim for service connection must be denied.

Bilateral shoulder condition 

The Veteran testified at the November 2016 Board hearing that his bilateral shoulder condition with bursitis and arthritis is secondary to his service connected pulmonary sarcoidosis.  The Veteran underwent a December 2010 Compensation and Pension examination during which the Veteran was provided x-rays of his shoulders which showed unremarkable findings.  The examiner conducted a physical examination of the Veteran's shoulders and noted "no disease found."  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  While the Veteran may report on symptoms he is not competent to diagnose the underlying disability.  As the Veteran does not have a current diagnosis of a bilateral shoulder condition; the Board must deny the claim for service connection.  

Eye condition

The Veteran underwent an ophthalmological VA examination in January 2011, which stated that the Veteran has no inflammation in either eye.  Diagnoses listed by the examiner were noted in the Veteran's history, but no current diagnoses involving the Veteran's eyes were noted.  During a November 2016 Board hearing, the Veteran testified that he is not currently receiving treatment for an eye condition.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Because the Veteran does not have a current diagnosis; the Board must deny the Veteran's claim of entitlement to service connection for an eye condition.  

Bilateral Hip Condition

The Veteran contends that his bilateral hip condition with degenerative changes is related to his sarcoidosis.  See November 2016 Hearing transcript.  The Veteran's service treatment records are silent for treatment for a hip condition.  The Veteran's lower extremities and other musculoskeletal categories are marked as "normal" upon the Veteran's separation examination dated October 26, 1978.  The Veteran has degenerative changes noted in his hips in an x-ray dated December 2010.  Thus, the first criterion for service connection, a current diagnosis has been met.  Furthermore, the only medical nexus opinion of record, submitted by a VA examiner in December 2010 states a negative nexus opinion for secondary service connection.  

The December 2010 VA examiner reviewed the Veteran's claims file, conducted a physical examination, and stated that noted that the Veteran was shown to be asymptomatic for sarcoidosis since service, and has had no recurrence.  The examiner cited a chest x-ray from 1976 that showed resolution of the sarcoidosis, and noted that the Veteran has had no treatment since then for sarcoidosis, and that there is no history of involvement in other parts of the Veteran's body.  The examiner opined that it is less likely than not that the Veteran's bilateral hip condition with degenerative changes is related to the Veteran's sarcoidosis of the mediastinal lymph nodes.  

The Board has considered the Veteran's own opinion that his bilateral hip disability is related to his service connected sarcoidosis.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's hip disability is not related to his sarcoidosis.  Accordingly, service connection as claimed on a secondary basis is not warranted.  

Tendonitis 

The Veteran asserts that he has bilateral tendonitis of the hands and wrists as secondary to his service connected pulmonary sarcoidosis.  See Hearing Transcript, November 2016.  The Veteran underwent a compensation and pension examination regarding his claim for tendonitis, and the examiner reviewed the Veteran's record, conducted a physical examination of the Veteran's wrists, and reviewed x-rays of the Veteran's wrists.  Wrist x-rays from December 3, 2010 both list impressions as "normal."  The December 2010 VA examiner noted a previous diagnosis of wrist tendonitis and no current diagnosis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Because the Veteran does not have a current diagnosis during the course of the appeal period or proximate thereto, the Board must deny the Veteran's claim of entitlement to service connection for tendonitis.   

Depression 

The Veteran asserts that he has depression related to his service connected sarcoidosis.  The Veteran underwent a mental health Compensation and Pension evaluation in January 2011, during which the examiner reviewed the Veteran's claims file, noted a thorough history of the Veteran, and interviewed the Veteran.  The examiner noted that the Veteran appeared to display signs of grief, but that the Veteran does not warrant a clinical diagnosis of depression.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Also, the issue of whether a lay person is competent to diagnose depression and opine as to its cause is not unique to veterans law. See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions). To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful. Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm. Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975). The rationale given for this rule is that mental disturbance is easily simulated. The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury. The Board concludes that this rule is compatible with the veterans benefits system. VA regulations already require medical proof that psychoses and posttraumatic stress disorder are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed. See 38 C.F.R. §§ 3.304 (f), 3.384, 4.125(a) (2017). Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists, and whether it is etiologically related to service. Here, there is no medical opinion evidence diagnosing and linking the Veteran's depression to service connected disability. Because the Veteran does not have a current diagnosis, the Board must deny the Veteran's claim of entitlement to service connection for depression.   


ORDER

The appeal on the issue of entitlement to service connection for tuberculosis exposure is dismissed. 

The appeal on the issue of entitlement to service connection for migraine headaches is dismissed.

The appeal on the issue of entitlement to service connection for chronic sleep disorder to include sleep apnea is dismissed.

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for a cervical strain with degenerative disc disease as secondary to sarcoidosis is denied. 

Entitlement to service connection for arthritis of the joints secondary to sarcoidosis is denied. 

Entitlement to service connection for a bilateral shoulder condition with bursitis and arthritis as secondary to sarcoidosis is denied. 

Entitlement to service connection for bilateral eye condition (claimed as eye condition, left eye cataract/iritis) is denied.  

Entitlement to service connection for bilateral hip condition with arthritis as secondary to sarcoidosis is denied.  

Entitlement to service connection for tendonitis, bilateral of the hands and wrists as secondary to sarcoidosis is denied.    

Entitlement to service connection for depression as secondary to sarcoidosis is denied.  


REMAND

In a March 2014 VA Form 9, the Veteran stated that his pes planus was aggravated in service from climbing ladders and bending.  The Veteran referenced a note in his service treatment records from August 1975, during which he reported knee and back pain from climbing ladders.  The Veteran also claims service connection for pes planus on a secondary basis due to his service connected conditions.  See March 2014 VA FORM 9, stating that bilateral pes planus, hearing loss, depression, and peripheral neuropathy for upper and lower extremities should be considered as "secondary to the service connected conditions."  The Veteran underwent a Compensation and Pension examination in December 2010, during which the examiner stated that the Veteran's pes planus was noted in service and is thought to be congenital and neither related nor exacerbated by the Veteran's tour of service.  

Pes planus was noted upon entrance into service and the presumption of soundness does not attach.  See Enlistment Examination, October 31, 1974.  Where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153  applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

In light of the new lay testimony submitted in the Veteran's VA Form 9, the Board finds that an addendum opinion is necessary regarding whether the Veteran's bilateral pes planus increased during service, and, if so, whether such an increase was clearly and unmistakably due to the natural progress of the disease.  The addendum should also address whether or not the Veteran's bilateral pes planus is aggravated by his service connected patellofemoral syndrome of the left and right knees with degenerative changes, low back strain, and left ankle condition. 

The Veteran testified in the November 2016 Board hearing that his chronic bronchitis is due to a result of asbestos exposure in service and/or as secondary to his service connected sarcoidosis.  The Veteran testified that he believes that he was exposed to asbestos when it was being stripped from a ship.  The Board finds that further development is warranted in regard to the Veteran's allegation of asbestos exposure.  Also, the Board finds that an examiner specializing in pulmonology should consider the nexus question.  The Board notes that M21-1, provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to his claims.

2.  Conduct appropriate development, as mandated by the VA Adjudication Procedure Manual, to verify any potential exposure to asbestos during the Veteran's service.  A formal finding should be issued regarding the likelihood that the Veteran was exposed to asbestos during his active service.  The finding should include a rationale and should be associated with the record.

3. After the foregoing development has been completed, return the claims file, to include a copy of this remand, to the December 2010 VA examiner for an addendum opinion regarding the Veteran's bilateral pes planus.  If the examiner who drafted the December 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

(a) Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral pes planus is aggravated by the Veteran's service connected patellofemoral syndrome of the left and right knees with degenerative changes, low back strain, and left ankle condition.

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral pes planus underwent an increase in severity (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up) during his active duty military service.

The examiner must discuss the Veteran's lay testimony regarding a worsening while climbing ladders bending in service.  If the examiner determines that there was no increase in severity of the Veteran's pre-existing pes planus, a complete rationale for that opinion must be provided. 

 If the Veteran's bilateral pes planus did increase in severity during service, the examiner must opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.

4.  Please obtain a VA examination by a pulmonologist (M.D.) in regard to the Veteran's bronchitis claim. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his lung disorders (bronchitis), the examiner should document all of the Veteran's lung conditions, and opine as to whether it is more likely than not (i.e., probability of greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that those conditions are related to the Veteran's service to include as a result of asbestos exposure.

The examiner should then opine as to whether it is more likely than not (i.e., probability of greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that those conditions are related to or aggravated by the Veteran's service connected pulmonary sarcoidosis.  

5.  After completing the requested actions, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


